DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160133916 A1 (Zagars) in view of US 20130071686 A1 (Oda).
Regarding claim 1, Zagars discloses a sealed battery (Fig. 5, P62) comprising: 
an electrode body comprising a sheet-shaped positive electrode collector and a sheet-shaped negative electrode collector (Fig. 4, P55, positive current collector 210, negative current collector 220) ; 
a positive electrode collector tab and a negative electrode collector tab for external connection (Fig. 4, P56-57, leads 214, 224), the positive electrode collector tab and the negative electrode collector tab respectively bonded to a part of the positive electrode collector and a part of the negative electrode collector (P56, coupled to the tab by ultrasonic welding, clamping, crimping, adhesive tape, and the like); and 
a laminate film battery case containing the electrode body (Fig. 5, P60-61), 
wherein both of a bonded portion of the positive electrode collector and the positive electrode collector tab and a bonded portion of the negative electrode collector and the negative electrode collector tab are in the laminate film battery case (Fig. 5), and 
at least one of the positive and the negative electrode collectors and the collector tab bonded to the corresponding electrode are made of metals different from each other (P56-57 discloses that the current collectors can be copper or aluminum and the leads can be copper or aluminum). 
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select different metals for the current collectors and leads of Zagars, given that Zagars teaches copper or aluminum for the current collectors and leads, in order to use materials expressly taught by Zagars to be suitable for functioning as collectors and leads. The court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale E).
Zagars does not teach an intermetallic compound present at the bond interface between the current collectors and leads. 
In the same field of endeavor, Oda discloses an aluminum clad copper material with a bonded aluminum layer and copper layer (abstract) for use in lithium ion battery packs (P4). Oda discloses an intermetallic compound with a thickness of 0.5 to 10 micrometers (P32). Oda teaches that if the thickness of the intermetallic compound is less than 0.5 micrometers, there is insufficient growth and deteriorated bond strength. Oda further teaches that if the thickness exceeds 10 micrometers, micro-cracks are likely to become continuous cracks, resulting in deteriorated bond strength (P32). Oda further discloses that the thickness of the intermetallic compound is determined by observation under a transmission electron microscope (P51). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add an intermetallic compound with a maximum diameter smaller than 1 micrometer between the bonded current collector and leads of Zagars, with the predictable result that such an addition would increase the strength of the bond between the copper and aluminum components. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 2, Zagars teaches that the positive electrode collector can be made of aluminum and the positive electrode collector tab can be made of made of copper (P56).
Regarding claim 3, Zagars teaches that the negative electrode collector can be made of copper and the negative electrode collector tab can be made of aluminum (P57).

Regarding claim 4, Zagars discloses a method of manufacturing a sealed battery (Fig. 5, P62) comprising: 
an electrode body comprising a sheet-shaped positive electrode collector and a sheet-shaped negative electrode collector (Fig. 4, P55, positive current collector 210, negative current collector 220) ; 
a positive electrode collector tab and a negative electrode collector tab for external connection (Fig. 4, P56-57, leads 214, 224), the positive electrode collector tab and the negative electrode collector tab respectively bonded to a part of the positive electrode collector and a part of the negative electrode collector (P56, coupled to the tab by ultrasonic welding, clamping, crimping, adhesive tape, and the like); and 
a laminate film battery case containing the electrode body (Fig. 5, P60-61), 
wherein both of a bonded portion of the positive electrode collector and the positive electrode collector tab and a bonded portion of the negative electrode collector and the negative electrode collector tab are in the laminate film battery case (Fig. 5), and 
at least one of the positive and the negative electrode collectors and the collector tab bonded to the corresponding electrode are made of metals different from each other (P56-57 discloses that the current collectors can be copper or aluminum and the leads can be copper or aluminum). 
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select different metals for the current collectors and leads of Zagars, given that Zagars teaches copper or aluminum for the current collectors and leads. The court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale E).
Zagars further discloses that the method comprises bonding the collectors and the collector tabs made of the metals different from each other using ultrasonic welding (P56). Zagars does not disclose that the ultrasonic energy level is applied such that thickness the intermetallic compound is smaller than 1 micrometer. 
In the same field of endeavor, Oda discloses an aluminum clad copper material with a bonded aluminum layer and copper layer (abstract) for use in lithium ion battery packs (P4). Oda discloses an intermetallic compound with a thickness of 0.5 to 10 micrometers (P32). Oda teaches that if the thickness of the intermetallic compound is less than 0.5 micrometers, there is insufficient growth and deteriorated bond strength. Oda further teaches that if the thickness exceeds 10 micrometers, micro-cracks are likely to become continuous cracks, resulting in deteriorated bond strength (P32). Oda further discloses that the thickness of the intermetallic compound is determined by observation under a transmission electron microscope (P51). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select an ultrasonic energy level such that the intermetallic compound has a maximum diameter smaller than 1 micrometer, with the predictable result that such an energy level would increase the strength of the bond between the copper and aluminum components. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160133916 A1 (Zagars) in view of US 20130071686 A1 (Oda) as applied to claim 4 above, and further in view of US 20110244285 A1 (Shinohara).
Regarding claim 5, Zagars teaches that the positive electrode collector can be made of aluminum and the positive electrode collector tab can be made of made of copper (P56). Zagars further teaches that the tab (“lead”) can be bonded to the current collector by ultrasonic welding (P56), but modified Zagars does not teach that the energy level is 200J or smaller. 
In the same field of endeavor, Shinohara teaches an analogous art of a secondary cell with an aluminum lead plate joined by ultrasonic welding to a current collecting member (P95). Shinohara further teaches that the lead plate can be welded at 10J/s to prevent the layers of aluminum from separating. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select an energy level of 200J or less to ultrasonically weld the tab and current collector of modified Zagars, given that it was known in the art that ultrasonic welding of an aluminum tab at 10J/s prevents aluminum layers from separating. 
Regarding claim 5, Zagars teaches that the positive electrode collector can be made of copper and the positive electrode collector tab can be made of made of aluminum (P57). Zagars further teaches that the tab (“lead”) can be bonded to the current collector by ultrasonic welding (P56), but modified Zagars does not teach that the energy level is 200J or smaller. 
In the same field of endeavor, Shinohara teaches an analogous art of a secondary cell with an aluminum lead plate joined by ultrasonic welding to a current collecting member (P95). Shinohara further teaches that the lead plate can be welded at 10J/s to prevent the layers of aluminum from separating. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select an energy level of 200J or less to ultrasonically weld the tab and current collector of modified Zagars, given that it was known in the art that ultrasonic welding of an aluminum tab at 10J/s prevents aluminum layers from separating. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729